FOR IMMEDIATE RELEASE Investor Relations Contact: Stephen A. Fowle January 26, 2012 (302) 571-6833 sfowle@wsfsbank.com Media Contact: Stephanie Heist (302) 571-5259 sheist@wsfsbank.com WSFS REPORTS 4th QUARTER AND FULL YEAR 2; 2% OVER 2010 REVENUE GROWTH CONTINUES AND REFLECTS INCREASES IN LOANS, CORE DEPOSITS AND WEALTH BUSINESS WILMINGTON, Del., WSFS Financial Corporation (NASDAQ: WSFS), the parent company of WSFS Bank, reported net income of $22.7 million, or $2.28 per diluted common share for the full year of 2011, a 56% improvement compared to net income of $14.1 million, or $1.46 per diluted common share for 2010. For the fourth quarter of 2011, WSFS reported net income of $6.2 million, or $0.63 per diluted common share, compared to net income of $2.1 million, or $0.16 per diluted common share for the fourth quarter of 2010 and net income of $6.8 million, or $0.70 per diluted common share for the third quarter of 2011. Highlights for the quarter: · Loan growth in the quarter was $62.8 million, or 2% (9% annualized), with Commercial and Industrial (“C&I”) loans increasing $62.6 million, or more than 4% (18% annualized), primarily from market-share gains. The increase during the fourth quarter of 2011 is the strongest quarter of loan growth this year. · Core deposits grew $124.7 million, in the quarter, or more than 6% (25% annualized) and $309.1 million, or 17% from prior year levels.Again, the increase during the fourth quarter of 2011 is the strongest quarter of core deposit growth this year. 1 · Total net revenue for the fourth quarter of 2011 continued to grow, capping a year where net revenue grew $18.8 million or 11% from 2010, driven by increases in both net interest income and fee income. · Nonperforming assets improved in the quarter to 2.14% of assets from 2.31% of assets last quarter, and decreased 5% to $91.7 million from $96.7 million. Delinquency percentages were stable.Net charge-offs declined 26% to $7.1 million during the fourth quarter of 2011, and 49% from the fourth quarter of 2010.The provision for loan losses of $6.9 million stabilized in the quarter and essentially matched net charge-offs. · WSFS declared a quarterly common dividend of $0.12 per share. Notable items in the quarter: · WSFS realized $1.9 million, or $0.14 per diluted common share (after-tax), in net gains on securities sales, reflecting the continued prudent management of the mortgage-backed securities (“MBS”) portfolio.This compares to similar net gains of $1.9 million, or $0.14 per diluted common share in the third quarter of 2011 and net losses of $993,000, or $0.07 per diluted common share in the fourth quarter 2010. · In late 2011, the Company engaged a regulatory consulting firm to assist in the transition to its new primary regulators.Related to this engagement, the Company incurred approximately $425,000, or $0.03 per diluted common share, in professional fees in the quarter. 2 CEO outlook and commentary: “2011 was another year of significant growth in both the franchise and profitability.Loan growth, particularly in C&I lending, was strong despite a sluggish economy and a weak year for credit growth nationally.Deposit growth exceeded 10% this year, propelling us to a strong number three market share position in Delaware.Our ATM division, Cash Connect®, broke the 12,000 ATMs-serviced benchmark and we increased the number of WSFS-branded ATMs to more than 400, by far the largest private network in our market.We also expanded our reach significantly into the attractive Southeastern Pennsylvania market with both retail branches and commercial lenders.Finally, during 2011 we successfully completed the integration of Christiana Trust, meeting our expense synergy goals and exceeding our revenue expectations. “As a result in 2011, we achieved significant revenue growth of 11%, or nearly $19 million over 2010. “2011 also was a year of increased traction in the management of our credit profile.Through steady management we stabilized or improved many of our credit metrics.As a result, total credit costs decreased 24% from 2010 levels. “And we have continued to invest in our Associates and our service model in order to build on our strategy of Engaged Associates and Customer Advocates.For the third year in a row we were ranked #1 on The News Journal's list of Top Workplaces in Delaware.Our “world class” rating in customer surveys was borne out as we were also named "Top Bank" in Delaware by the readers of The News Journal and delawareonline in their annual Readers' Choice Awards.This culture and the efforts of our Associates have been, and will continue to be, critical in continuing our growth in franchise value. “As with 2010, 2011 showed significant growth and earnings improvement from market share gains, however more can be achieved.The rate of our earnings growth has purposefully been impacted by the acceleration of many longer-term strategic investments into 2010 and 2011.As we enter into 2012, we are reaching the end of this strategic plan stage and have turned our focus to optimizing these ample investments and growing our bottom line, while continuing to improve asset quality.” 3 Fourth Quarter 2011 Discussion of Financial Results Net interest margin and net interest income Net interest income for the fourth quarter was $32.4 million and increased $236,000, or 1% (3% annualized), from the third quarter of 2011.The net interest margin for the fourth quarter of 2011 was 3.61%, a two basis point decrease from 3.63% reported for the third quarter of 2011.Compared to the fourth quarter of 2010, net interest income increased $2.0 million, or 6%, and the net interest margin decreased two basis points. The net interest margin percentage in the periods remained relatively stable as a decrease in the MBS portfolio yield, the result of the low rate environment and MBS prepayments and sales, was nearly offset by lower retail deposit and wholesale funding costs. Customer funding growth increased Customer funding increased at a strong rate during the fourth quarter of 2011.Total customer funding was $2.9 billion at December 31, 2011, an increase of $114.9 million, or 4% (17% annualized), over levels reported at September 30, 2011.This increase included one large temporary trust transactionof $55.0 million.Adjusted for this account, customer funding increased a solid $59.9 million, or 2% (9% annualized). Core deposit accounts grew $124.7 million, or 6% (25% annualized), due to growth of $63.9 million in demand accounts and $67.9 million in money market accounts.Adjusted for the $55.0 million temporary trust money market account, core deposits increased $69.7 million, or 4% (14% annualized). Customer funding increased $262.0 million, or 10%, over balances at December 31, 2010 due to higher core deposit account balances, partially offset by a decrease in higher cost customer time and sweep accounts. 4 The following table summarizes current customer funding balances and composition compared to prior periods. At At At (Dollars in thousands) December 31, 2011 September 30, 2011 December 31, 2010 Noninterest demand $ 18 % $ 18 % $ 18 % Interest-bearing demand 14 13 12 Savings 13 13 10 Money market 28 27 28 Total core deposits 73 71 68 Customer time 26 28 30 Total customer deposits 99 99 98 Customer sweep accounts 1 1 2 Total customer funding $ 100 % $ 100 % $ 100 % Strong increase in the loan portfolio driven by 18% annualized C&I loan growth Total net loans were $2.7 billion at December 31, 2011, an increase of $62.8 million (9% annualized) compared to the prior quarter-end, mainly due to increases in C&I and commercial real estate (“CRE”) loans; C&I loans grew $62.6 million, or 18% annualized, and CRE loans grew $18.4 million, or 12% annualized.Most of this growth occurred late in the quarter andwas partially offset by decreases of $18.4 million in other loan categories, including the continued intentional reduction of construction and residential mortgage loans. Net loans increased $136.9 million, or 5% compared to December 31, 2010.This increase included growth of $222.1 million, or 18%, in C&I loans, partially offset by reductions of $39.3 million in residential mortgage loans and $34.7 million in construction loans. The following table summarizes current loan balances and composition compared to prior periods. At At At (Dollars in thousands) December 31, 2011 September 30, 2011 December 31, 2010 Commercial & industrial $ 54 % $ 53 % $ 48 % Commercial real estate 23 23 24 Construction (1) 4 4 5 Total commercial loans 81 80 77 Residential mortgage 10 11 13 Consumer 11 11 12 Allowance for loan losses ) (2
